LACOMBE, Circuit Judge.
The failure to return any evidence whatever, except the samples, makes this cuse somewhat difficult of determination. Of the facts returned by the board, some are entirely unsupported by the proof; others may And sufficient warrant in an inspection of the samples themselves. For the purpose of determining this appeal it may be assumed that the articles here were invoiced as worsted Astrakhan trimmings; that they are manufactured from goat hair and cotton, — goat hair being the component material of chief value; that they'are commercially known and sold as “Astrakhan trimmings;” that they are black, white, and gray; that upon the foundation of the fabrics there is a nap or pile, except at the edges, where the foundation contains only cotton, and is turned under and basted down. The appearance of the basting may also be taken as indicating that the work was done by hand, and not by machinery. That they were woven in the loom in wide pieces, as the board returns, there is no evidence. That they were, thereafter, cut into strips of various widths, there is no evidence. This statement enumerates all the facts which are .before this court for determining the case.
From an inspection of the goods themselves, and without any testimony one way or the other as to the commercial meaning of the term, “pile fabrics,” they may fairly be classed as falling within that category, under the definition given in the dictionary.- They would therefore, under that section, be dutiable, unless they also fall under some specific designation which is found in the act. It is claimed by the collector that such designation is found in paragraph 39S, which provides for the duty on webbings, beltings, bindings, and dress trimmings wrought by hand, or braided by machinery. There is no evidence in the case of any hand woi*k put upon these articles, save the turning down of the hem, and the basting thereof. In my opinion, such an operation is not sufficient to entitle the articles to be described, in the language of the statute, as “dress trimmings wrought by hand.” As to their being braided by machinery, there is no testimony whatever. If it were not apparent from the face of the fabrics that there had been this basting of the hem, — an operation performed by hand,— I should be inclined to concur with the district attorney that the return of the appraiser of these goods as coming within the description of the 398th paragraph might be taken as a statement by him (which, under the act, might be considered proof by the board, in *817the absence of anything to the contrary) that the articles were wrought by hand, — that is, as a whole, — but inasmuch as there is sufficient evidence, in the turning down of the seam, to warrant the conclusion that it was classified by the appraiser upon an interpretation of the statute* which, in his judgment, would require the classification of articles thus manipulated as to the hem as being “wrought by hand,” I do not think there is sufficient in that to warrant the finding that the article, as a whole, was wrought by hand.
I shall therefore affirm the decision of the board of appraisers.